July   lb,   1953


Hon. William li, Scott                 Opinion    No. S-‘(0
Criminal   District Attorney
Civil  Courts Building                 Re:    Authority   of   justices     of
Houetan 2, Texas                              the peace    in Harris
                                              County to retain     fees
                                              collected    as Notary PublJc,
                                              as local registrar      and
                                              fees collected    for the
                                              :!erformance   of marriage
Dear   MJ?. Scott:                            ceremonies,

              You have requested          an opinion     on the authority
of justices       of.~ the peace in Harris        County to ,retain        fees
collected     as Notary Public,          as local    registrar,       and for
the performance         of ma.rrlage ceremonies.           Section     11 of
House Bill       671 of the 53rd Legislature            provides      that the
salary    and other compensation           contained     in this Act ehall
be In lieu      of all .other salaries         a,nd compensation         now
received     by an jl$Wrlct,         county or jrecjnct          officer.
Subdivision       (cy&.     Sect?on    19 of Article       3912e, Vernon’s
Civil    Statutes,      provides    that “In countles        where the
Commissioners’         Court determine      to place t.he Justices            of
the Peace on a salary           bnsls the Justice        of t.he Peace
shall receive         In zddition    thereto    all fees,       commlssions,
or payments for gerformine:           marriage ceremonies           and for
acting    a% Registrar       for the Board of Vital          Statl.at.ics
and when actlnC: as Ex-officio             Notary Public,”          House
Bill    671 of the 5jrd Legislature,            beJ.ng a lxter        Act of.
the Legislature         repeals   Section     19 of Article       3912e In-
sofar a8 it is in conflict,               Therefore,     the remainirx
question     for determination         is what fee8 constitute            as-
oo.untable     fees of office,

              Az~-tI.clo.-~~.:~O:~
                               p Vernon Fs Civil     Statutes,,   authoTTee9
justices     of the.~p;kace to perform marriage ceremonies.               No
fee Is provided        for this service,       Artl.cle   3891, Vernon”s
Civil    Statutes,     provides    that marriage ceremony fees that
may be oollected         by a justice    of the peace are not accahnt-
able al a fee of office,            ThereSore,   such fees,     i,f coll,8Cte,d




                                       ,
    Hon,‘Wllllam   Ii. Soott,   pa& 2 (S-7;)


    by a .justice of the eace, may be retained by him.
    More v. ShepQard, 1g4 TM 537, 1 2 S.W.2d 559 (1946);
    Att’y C)en. Ops. 6-14 (19473; O-323 II (X&2)*
               Feea paid justloes      of the peaoe aotlng as
    local registrar    of births atid deaths are aooountabli
    as fees of offloe.,and    therefore   cannot be Fetalned by
    him. Att’y Qen. 0~. V-1019 (1950).
                Artlole  2376, Vernon’s Civil Statutes,   provides
    that each juatlce of the peace nhall be commissloned a8
    Exdfficlo    Notary Public of his county.   We have been
    unable to flnd any authority on the question whether the
    statutory   notary fees oonatitute  a fee of office   for
    the justices    of the Qeaoe and should be aooountable as
    such*. However, we believe that slnoe It is not a manda-
    tory duty placed on the jwrtioes of the peace to Qerforal
    notary mrrioc?w ?or rhich rtatutory feer are provided
    that ruoh fear o$m#titutefeewfor maonal         sez@vloee
    whioh racy$e mg%yked 'bathe &&foes OP the peace.&&
    5-e OQDar 4          *    .

                                SUMMARY
                Fees collected   by justices   of the
         peaoe compensated on a salary basic aa local
         reglsttiar  cannot be retained by him in addi-
         tion to hia ealary provided in Houde Bl>l
         671 of the 53rd Legislature.        Moore v*
         She ard 144 Tex, 537, 192 S.-g                 (1946);
         &* y en* Ops. V-14,(1947);         O-3234 (1942).
         Fees collected     for the performance of marriage
         ceremonies and fees collected       as Ex-officio
         Notary Public may be retained by justices         of
         the peace in addition to his ealary provided
         In House I3111 671 of the 53rd Legislature.
    APPROVED:                             Yours very truly,
    B* Duncan Davis                       JOHNBEN SHEPPERD
    County AfPalrB  D+vlsion              Attorney General
    Wlllls E. oresham
    Reviewer
    Burnell Waldrep                          John Reeves
.
    Executive Assistant                            Assistant
    John Beri5.Sheppei?t$
                        1”,
    Attorney “General ”
    JR:am                                                         c